Petitioner, Harold Smith, filed in this court his petition for habeas corpus on February 5, 1947, wherein he alleged that he was illegally restrained of his liberty by being imprisoned in the county jail of Craig county, Okla., by the sheriff of said county. That the cause of his restraint was that Justice of the Peace R. M. Green had fixed his appearance bond in the sum of $15,000 upon a charge of second degree burglary pending in said court.
Upon reading the above petition, the writ of habeas corpus was denied, but an order to show cause was issued, and a hearing set upon said petition for February 10, 1947. On that date a response was filed by Wm. M. Thomas, sheriff of Craig county, in which it was alleged that petitioner was being held by reason of a warrant and commitment issued out of the justice of the peace court charging petitioner with the crime of burglary, and alleging that the property stolen at the time of the burglary was of the value of more than $5,500.
It was further alleged in said response:
"That at the time of the commission of the said crime, defendant was at large on bail pending appeal from a conviction in the district court of Tulsa county; that beside lessor offenses petitioner has served time in the State Reformatory, Colorado, for robbery with firearms, the State Penitentiary, Missouri, for burglary and larceny, and in the U.S. Penitentiary, Leavenworth, Kansas, for violation of the narcotics act, and also for escape from said penitentiary."
A hearing was had before this court on February 10, 1947, and after hearing evidence to the effect that defendant *Page 63 
had been convicted of the crime of burglary in the second degree, and that the case was pending on appeal to this court at the time of the alleged burglary in this case, an order was entered refusing to grant the writ or to lower the amount of the bond. After this hearing, the court was correctly advised that the alleged crime had not been committed during the time that the appeal was pending in this court, but that petitioner had been convicted at a previous date. After further hearing on February 14, 1947, this court entered an order reducing the bail of petitioner from $15,000 to $7,500, said bond to be filed and approved by the court clerk of Craig county.
It is so ordered.